Citation Nr: 0201918	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  02-00 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than February 1, 
1995, for the grant of service connection for hypertension.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to April 
1974 and from April 1975 to June 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO granted service connection for 
hypertension and assigned a 10 percent evaluation, effective 
February 1, 1995.


FINDINGS OF FACT

1.  Entitlement to service connection for hypertension was 
denied by the RO in an October 1991 decision.  The veteran 
was notified of the decision in December 1991 and did not 
appeal it.

2.  On February 1, 1995, the veteran filed a petition to 
reopen the claim for service connection for hypertension.

3.  There was no informal claim, formal claim, or written 
intent to file a claim to reopen the issue of service 
connection for hypertension prior to February 1, 1995.


CONCLUSIONS OF LAW

1.  The October 1991 RO rating decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).

2.  The legal criteria for an effective date prior to 
February 1, 1995, for the grant of service connection for 
hypertension have not been met.  38 U.S.C.A. §§ 5103A, 5107, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The record reflects that in an October 1991 rating decision, 
the RO denied service connection for hypertension.  The 
evidence of record at that time consisted of service medical 
records, VA treatment records, and statements from the 
veteran.  The RO noted that there was no evidence in the 
service medical records to show that the veteran had 
hypertension in service or within one year following service.  
The RO recognized that the veteran had a current diagnosis of 
hypertension but lacked a nexus between the diagnosis and 
service.  In a December 17, 1991, letter, the RO informed the 
veteran that it had denied service connection for 
hypertension and of his appellate rights.  The veteran did 
not appeal the decision within one year of the December 1991 
notification.

On February 1, 1995, the veteran filed a petition to reopen 
the claim for service connection for hypertension.  In April 
1995, the RO denied reopening the claim, and the veteran 
appealed the decision.  In September 2000, the Board 
determined that the veteran had submitted new and material 
evidence and remanded the claim for service connection for 
hypertension to the RO for additional development and 
adjudicative actions.  

A March 2001 VA examination report shows that the examiner 
reviewed the veteran's service medical records and determined 
that the blood pressure readings recorded were the earliest 
manifestations of hypertension.  In a May 2001 rating 
decision, the RO granted service connection for hypertension 
and assigned a 10 percent evaluation, effective February 1, 
1995.  

The veteran claims that because hypertension was diagnosed in 
1989, that that should be the effective date of the grant of 
service connection for hypertension.

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the May 2001 rating decision on appeal and 
the January 2002 statement of the case, the RO informed the 
veteran of the reason it assigned an effective date of 
February 1, 1995.  In the January 2002 statement of the case, 
the RO also included the pertinent regulations that applied 
to the veteran's claim for an earlier effective date for the 
grant of service connection for hypertension.  A 
correspondence copy of the May 2001 rating decision was 
mailed to the veteran's accredited representative at that 
time, the Disabled American Veterans (the Disabled American 
Veterans subsequently revoked its power of attorney, and the 
veteran is no longer represented).  The Board notes that the 
RO had initially issued a statement of the case in October 
2001, which was returned as undeliverable.  The RO then 
reissued a statement of the case in January 2002.  The May 
2001 rating decision and the January 2002 statement of the 
case were not returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
(at the time) are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the veteran reported having received treatment 
from VA for hypertension.  The record reflects that VA 
treatment records, dated from 1976 to 1999 are of record.  
The veteran has not claimed treatment at any other facility 
that might have records that have not been associated with 
the claims file.  Finally, in accordance with its duty to 
assist, the RO had the veteran undergo a VA examination 
related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran for further 
argument as the Board's consideration of the new regulations 
in the first instance does not prejudice the veteran and the 
changes articulated in the new legislation are less 
stringent.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).

III.  Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (2001).  Unless specifically provided otherwise, the 
effective date of an award based on a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean that the effective date of an evaluation and an award of 
compensation based on a reopened claim will be, "[d]ate of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.

Under 38 C.F.R. § 3.157(b)(1) (2001), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient or hospital examination, or admission to a VA 
or uniformed services hospital will be accepted as receipt of 
a claim based on the date of the outpatient treatment, 
hospital examination, or admission to a VA or uniformed 
services hospital.  The provisions of this paragraph apply 
only when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment, 
or hospital admission.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an effective date earlier than February 1, 1995, for the 
grant of service connection for hypertension.  The reasons 
follow.  

The October 1991 RO rating decision, which denied service 
connection for hypertension, is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  Thus, the earliest effective 
date possible could not be prior to December 1991, since the 
veteran was not notified of the October 1991 rating decision 
until December 1991.

Following the October 1991 rating decision, the veteran filed 
a petition to reopen the claim for service connection for 
hypertension on February 1, 1995.  The RO subsequently 
granted service connection for hypertension and assigned an 
effective date of February 1, 1995.  The Board concludes that 
this is the correct date.  See 38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400(r) (effective date of an evaluation 
and an award of compensation based on a reopened claim will 
be, "[d]ate of receipt of claim or date entitlement arose, 
whichever is later" (emphasis added)).  Here, the veteran's 
petition to reopen the claim for service connection for 
hypertension was granted based upon his February 1, 1995, 
submission.  

An effective date prior to February 1, 1995, is not legally 
possible.  See id.  As stated above, the effective date 
cannot precede December 1991, as that rating decision is 
final.  The veteran did not file a petition to reopen the 
claim for service connection for hypertension between 
December 1991 and February 1, 1995.  There are no VA 
treatment records between the December 1991 rating decision 
and the February 1995 submission from the veteran, which 
could be seen as a petition to reopen the claim for service 
connection for hypertension.  See 38 C.F.R. § 3.157(b).  The 
Board notes that there are VA treatment records that post 
date February 1995 and show a diagnosis of hypertension; 
however, that would not assist the veteran in obtaining an 
earlier effective date.  The Board finds that the RO has 
granted the earliest effective date possible based upon the 
facts in this case and the law and regulations.

The Board is aware that the veteran has asserted that he 
warrants service connection for hypertension as of 1989, when 
he was diagnosed with hypertension.  The 1989 diagnoses of 
hypertension were considered at the time of the October 1991 
rating decision.  The veteran has not asserted clear and 
unmistakable error in the October 1991 rating decision, and 
thus, that decision is final.  Based upon the above reasons, 
an effective date earlier than February 1, 1995, cannot be 
granted.

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an effective date earlier than February 1, 
1995, for the grant of service connection for hypertension is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

